Citation Nr: 0816112	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-17 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right and left ankles.

2.  Entitlement to service connection for arthritis of the 
right and left hips.

3.  Entitlement to service connection for a low back injury, 
multilevel degenerative changes of the lumbar spine.  

4.  Entitlement to service connection for bilateral shin 
splints.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, sister


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The appellant reportedly served on active duty from April 
1969 to May 1970; February 1974 to June 1975; and September 
1980 to November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant presented testimony at an RO hearing in September 
2006.  A transcript of the hearing is associated with the 
appellant's claims folder.  This matter was remanded in June 
2007 and November 2007 for further development.  

The Board remanded the claims in June 2007 so that the 
veteran could be afforded with a Board hearing.  A hearing 
was scheduled for August 2007.  The appellant failed to 
report for the hearing.  The appellant's representative 
pointed out that the hearing notice had been mailed to the 
wrong address.  The claims were remanded in November 2007 so 
that the appellant could be properly notified of her Board 
hearing.  The RO scheduled the appellant for a 
videoconference hearing to take place in March 2008.  
Notification was sent to the appellant's proper address and 
to the veteran's representative.  Once again, the appellant 
failed to report for the hearing, and no good cause has been 
shown for such failure. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's contentions and statements of record in 
support of her appeal are to the effect that she was treated 
for shin splints during service between 1980 and 1985.  She 
has indicated treatment was performed at Brooks Army Medical 
Center.  The record appears to show that the appellant was 
with the National Guard and then underwent training.  
Significantly, service medical records from the period of 
service from September 1980 to November 1988 are not of 
record; the RO duly requested such records, but a negative 
response was received.  

Given the potential significance of the missing service 
medical records and the appellant's detailed report of 
treatment at Brooks Army Medical Center, together with 
evidence of record suggesting that the appellant was unable 
to successfully complete required physical training, the 
Board believes that an additional search to include other 
possible locations of such records should be conducted.  

Accordingly, the case is REMANDED for the following actions:

1.  A request for service medical 
records and service personnel records 
should be requested for the period 
September 1980 to November 1988.  A 
specific request should also be made 
for any treatment records pertaining to 
the appellant at Brooks Army Medical 
Center during this same period.  A 
specific request should also be made 
for pertinent records from the 
appellant's National Guard unit.  

2.  If, and only if, service records 
documenting the claimed shin splints, 
ankle, hip and back disorders are 
located, then the appellant should be 
scheduled for appropriate VA 
examination.  The claims file should be 
made available to the examiner for 
review.  As to any current disabilities 
involving shin splints, the ankles, the 
hips, and the low back found on 
examination, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that such disabilities 
are causally related to service.  

After completion of the above, the RO 
should review the record.  The 
appellant should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



